Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2012/0028099).
Regarding claim 1, Aoki discloses a battery module, comprising: 
a first battery group (see Fig. 6 which illustrates a group of batteries of either side of the cooling plate 15); 
a second battery group (see Fig. 6 which illustrates a group of batteries of either side of the cooling plate 15); and 
a cooling plate (15) vertically disposed between the first battery group and the second battery group (see Fig. 6), two surfaces of the cooling plate are respectively bonded onto the first and the second battery groups with a thermally conductive adhesive (heat transfer member 16, as depicted in Fig 19, which bonds the cooling plate 15 to the battery group can be a conductive adhesive, see claim 8). 
a liquid precursor of the thermally conductive adhesive fills the gaps and solidifies to become the thermally conductive adhesive, thereby increasing heat transfer area and improving thermal conduction effect (this limitation is directed to a method of producing the claimed apparatus rather than structurally defining the difference from Aoki).  The end product of the claimed invention is the same as that of Aoki.  See MPEP §2113 which states “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.
Regarding claim 2, Aoki further discloses the first and the second battery groups each comprise: 
a plurality of battery cells (10) arranged along a horizontal direction (see Fig. 6 where battery cells are arranged 3 in a row in a horizontal direction); and 
a plurality of busbars (26) electrically connected with the plurality of battery cells (as depicted in Fig. 5); 
the battery cells each comprising: 
a cell case (114, Fig. 12); and 
an electrode assembly accommodated in the cell case, the electrode assembly comprising: 
a first electrode plate (122, paragraph 65); 
a second electrode plate (124, paragraph 65); and 
a separator (121, paragraph 65)) disposed between the first electrode plate and 
the second electrode plate (as depicted in Fig. 13), 

Regarding claim 4, Aoki further discloses the number of layers of said battery cells stacked along the vertical direction in the first battery module is about one layer to five layers (see Fig. 6 where cells 10 are stacked four high); and/or the number of layers of said battery cells stacked along the vertical direction in the second battery module is about one layer to five layers (see Fig. 6 where cells 10 are stacked four high). 
Regarding claim 5, Aoki further discloses a dimension of the first battery group along a horizontal direction is larger than a dimension of the first battery group along a vertical dimension (see Fig. 6 where each battery group is wider than it is tall), and a dimension of the second battery group along the horizontal direction is larger than a dimension of the second battery group along the vertical dimension (see Fig. 6 where each battery group is wider than it is tall). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099) as applied to claim 2 above, and further in view of Munenaga (US 2003/0129479).
Regarding claim 3, Aoki teaches a wound electrode assembly, but does not explicitly disclose that each battery cell (10) includes a plurality of electrode assemblies.
Munenaga also discloses a battery system (see abstract).
Munenaga, like Aoki, teaches a wound electrode assembly (as depicted in Figs. 2 and 3.  Munega teaches a battery cell (1) that comprises a stack, or a plurality of electrode assemblies (4).  Munenaga teaches the known practice of placing more than one electrode assemblies in a battery cell.  Such a practice produces more power from each battery cell and integrates the electrode assemblies (paragraphs 17-19).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to place a plurality of electrode assemblies in the battery cells of Aoki, as taught by Munenaga in order to integrate electrode assemblies, reduce the number of cases required to house the electrode assemblies, and increase the power output.  Such a modification in Aoki would result in electrode assemblies stacked in the vertical direction.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099) as applied to claim 2 above, and further in view of Ming (US 2017/0288278).
Regarding claim 6, Aoki discloses a structural adhesive, but does not explicitly disclose its thickness.

Ming, like Aoki, teaches use of a thermally conductive adhesive to attach a battery to transfer heat quickly (see abstract).  Ming teaches the preferred thickness of this adheshive is 0.05-5mm (paragraph 66).
As such, absent a disclosure for the exact thickness of the adhesive layer in Aoki, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the thickness of Ming in the system of Aoki in order to preferable transfer heat from a battery while still maintaining structural adhesion.  Furthermore, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099) as applied to claim 2 above, and further in view of Fujii (US 2014/0220391).
Regarding claim 7, Aoki teaches a fluid passage (15b) is provided in an interior of the cooling plate (as depicted in Fig. 24), the fluid passage extends along a horizontal direction (as depicted in Fig. 24).  Aoki teaches the inlet and outlet of the cooling passage on opposite ends of the cooling plate (as depicted in Fig. 24) but does not teach the inlet and outlet on the same end of the cooling plate.
Fujii also discloses a battery system with a cooling plate (see abstract).
Fujii teaches numerous configurations of a cooling plate (61) that has inlets and outlets (60) on the same side (as depicted in Fig 9) and teaches that the configuration of the cooling pipes can be modified to suit the application (paragraph 93).

Regarding claim 8, Aoki further discloses three fluid passages are arranged side by side along the vertical direction (see Fig. 25A which illustrates three fluid passages (and more) arranged sided by side in the vertical direction). 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099) and Fujii (US 2014/0220391) as applied to claim 8 above, and further in view of Ryong (KR 20140007029A with references made to the machine translation).
Regarding claim 9, Aoki, as modified above, teaches a cooling plate (15) a guide plate with 3 fluid passages arranges side by side in a vertical direction (as discussed in the rejection of claim 8 above), but does not explicitly teach:
a collecting tail plate disposed at an end of the guide plate away from the inlet, the collecting tail plate having a collecting trough that is connected with the three fluid passages to establish a connection between the inlet and the outlet; 
a joint end plate connected with the guide plate, the join end plate includes an inlet joint and an outlet joint arranged side by side along the vertical direction, the inlet is mated with the inlet joint and the outlet is mated with the outlet joint. 
Ryong also discloses a cooling plate for a battery (see paragraph 1).
Ryong teaches a configuration of a cooling plate (Fig. 2) which includes:

a joint end plate (120b) connected with the guide plate (110), the joint end plate includes an inlet joint (119,130) and an outlet joint arranged side by side (see Fig. 2), the inlet is mated with the inlet joint and the outlet is mated with the outlet joint (as depicted in Fig. 2). 
Ryong teaches such a modular construction of the cooling plate to reduce manufacturing costs (paragraph 11).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention make the cooling plate of modified Aoki into a modular configuration with a collecting tail plate and a joint end plate, as taught by Ryong, in order to reduce production costs of the cooling plate.
Regarding claim 10, Aoki, as modified above, further discloses a conveying pipe (15b) coupled to the inlet joint of the joint end plate.
Regarding claim 11, Aoki, as modified above, further discloses a return pipe (see outlet pipe opposite of inlet pipe 15b in Fig. 22 of Aoki) to establish a connection between the return pipe and the outlet. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099) as applied to claim 1 above, and further in view of Reinshagen (US 2017/0025657).
Regarding claim 12, Aoki discloses a conductive adhesive (as discussed in the rejection of claim 1 above), but does not go into specifics about what type of material this is.  More specifically, Aoki does not teach that the conductive adhesive is epoxy.

Reinshagen, like Aoki, teaches a conductive adhesive which thermally communicates a battery with a coolant (see paragraph 108).  Reinshagen teaches that an epoxy is used to fill the gaps between the battery and a wall to dissipate heat (paragraphs 29 and 108).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the epoxy of Reinshagen as the conductive adhesive of Aoki as such a modification would allow for a material that is both thermally conductive and adheres the cooling plate to the battery, which is the intention of Aoki.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection addresses the newly added limitations which are argued.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725